Citation Nr: 0729001	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of a shell fragment wound to muscle 
group VIII with comminuted fracture of the right ulna, 
retained foreign bodies, weakness, and limitation of motion 
at the wrist.

2.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
January 1969.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The veteran's accredited representative submitted a statement 
in March 2007 indicating that the veteran wished to file 
claims of service connection for hearing loss, a left leg 
condition as secondary to a service-connected right knee, and 
a right foot drop secondary to a service-connected right 
knee.  As none of these issues have been adjudicated, they 
are REFERRED to the RO for consideration.

The issue of a higher initial evaluation for degenerative 
joint disease of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's shell fragment wound to muscle group VIII 
with comminuted fracture of the right ulna, retained foreign 
bodies, weakness, and limitation of motion at the wrist, is 
productive of a severe disability of muscle group VIII.

2.  The competent medical evidence demonstrates a tender, 
painful surgical scar on the veteran's right forearm 
measuring no more than 11.5 square centimeters.

3.  The competent medical evidence demonstrates a tender, 
painful skin graft scar on the veteran's right forearm 
measuring no more than 30 square centimeters 
with adherence to underlying tissue.

4.  The competent medical evidence demonstrates residuals of 
temporary ulnar nerve paralysis manifested by complete 
sensory deficit of the forearm and dorsal hand and fingers.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a shell fragment 
wound to muscle group VIII with comminuted fracture of the 
right ulna, retained foreign bodies, weakness, and limitation 
of motion at the wrist, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.57, 4.56, 
4.59, 4.73, Diagnostic Code 5308 (2006).

2.  The criteria for a separate 10 percent rating for a 
tender, painful surgical scar of the right forearm have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

3.  The criteria for a separate 10 percent rating for a 
tender, painful skin graft scar of the right forearm have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

4.  The criteria for a separate 10 percent rating for 
residuals of temporary ulnar nerve paralysis manifested by 
complete sensory deficit of the forearm and dorsal hand and 
fingers have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in January 2005 and May 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  They also expressly advised him 
of the need to submit any evidence in his possession that 
pertains to the claim on appeal.  The veteran was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally these letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

The January 2005 letter was sent to the veteran prior to the 
May 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are private treatment records submitted by the 
veteran.  He has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Board notes that the was afforded 
multiple, comprehensive VA muscle, joint, bone, nerves, and 
skin examinations in conjunction with his claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran was struck by fragments from a mortar explosion 
on January 21, 1968.  He suffered multiple fragment wounds to 
his bilateral upper extremities and his right lower 
extremity.  Pertinent to the present appeal, he sustained a 
comminuted fracture of the ulna, multiple fragment wounds, 
and temporary ulnar nerve palsy.  The veteran underwent 
immediate debridement of all wounds.  On January 31, 1968, a 
primary delayed closure was completed with a split thickness 
skin graft from the right thigh to the right forearm.  The 
veteran was transferred for additional care of his right arm 
on February 18, 1968.  At such time, his right arm was placed 
in a long arm case with traction to all digits; ulnar nerve 
palsy with sensory loss in the right hand was also 
discovered.  He was granted a period of sick leave on March 
25, 1968, and upon his return, his hand function appeared 
much improved.  The veteran was examined in October 1968 in 
conjunction with a Medical Board evaluation.  At such time, 
the veteran demonstrated multiple, well-healed scars on the 
volar aspect of his right arm, clinical function of all 
muscle units with some continued weakness in the small 
muscles of the hand, and pain in the upper extremity, 
especially on prolonged holding and gripping.  The October 
1968 Medical Evaluation Board (MEB) report indicates that the 
veteran is not fit for duty; the MEB recommended that he be 
presented to the Physical Evaluation Board.  The veteran was 
eventually discharged from service as a result of a 
disqualifying aortic valvular insufficiency and stenosis that 
was initially discovered while he was being treated for his 
shell fragment wounds.

In a May 1969 rating decision, service connection was granted 
for a comminuted fracture of the right ulna secondary to a 
shell fragment wound with mild ulnar nerve damage.  The 
veteran was assigned a 10 percent evaluation effective 
January 21, 1969, under Diagnostic Code 8516 (incomplete 
paralysis of the ulnar nerve).  

Prior to the May 1969 rating decision, the veteran was 
examined in April 1969.  At such time he complained of 
stiffness in his right wrist, a lack of grip, and pain.  X-
rays of the veteran's right wrist and hand revealed a few 
small metallic foreign bodies overlying the proximal end of 
the fourth metacarpal bone and proximal end of the thumb, as 
well as a dozen small metallic foreign bodies in the soft 
tissues at the junction of the distal and middle third of the 
veteran's forearm.  A solitary metallic foreign body was 
noted lateral to the lateral condyle of the humerus.  A 
neurological examination revealed slight atrophy of the 
hypothenar eminence of the right hand, and a right forearm 
measuring 10.5 inches in circumference as compared to the 
left forearm measuring 11 inches in circumference.  There was 
also evidence of diminished power of adduction and abduction 
of the fingers, especially the fourth and fifth.  The veteran 
described an unpleasant sensation along the ulnar side of his 
forearm from a scar down to and including his fourth and 
fifth fingers.  The examiner noted a well-healed, non-tender 
12 centimeter (cm) linear scar on the ulnar aspect of the 
right arm and a irregular-shaped scar measuring 6 inches by 5 
inches on the palmar surface.  There was no evidence of 
instability in the veteran's right wrist, although some 
decrease in grip strength was noted.

The veteran was again examined by VA in June 1972 and May 
1974; he continued to complain of stiffness in his right 
forearm.  Examination revealed multiple foreign bodies 
imbedded in the soft tissues, and atrophy in the area 
surrounding the veteran's forearm scar and the wrist, 
including loss of tissue beneath the skin graft for muscle 
groups seven and eight.  Good preservation of segmentary 
muscle strength and motor function was noted.  No right ulnar 
nerve damage was found.  At the June 1972 examination, the 
veteran demonstrated dorsiflexion of the wrist to 65 degrees; 
palmar flexion, radial deviation, and ulnar deviation were 
all within normal limits.  His forearm scar, which was 
clarified as the site of his in-service skin graft, was noted 
as tender with a slight depression at rest as well as 
retraction with grip and grasp.  A slight weakness of grip 
was found.

In a June 1974 rating decision, the RO recharacterized the 
veteran's service-connected disability as residuals of a 
shell fragment wound to muscle group VIII with a comminuted 
fracture of the right ulna, retained foreign bodies, 
weakness, and limitation of motion at the wrist.  The 
diagnostic code was changed to reflect the new 
symptomatology; the veteran was assigned a 20 percent rating 
under Diagnostic Code 5308, which is applicable to a muscle 
injury of muscle group VIII, effective May 2, 1974.

In November 2004, the veteran filed an increased rating claim 
for his service-connected disability.  He asserts that his 
right arm is more painful than ever and that it feels weaker.  
See written statement submitted by veteran in April 2005.  He 
also testified at the March 2007 Board hearing that he only 
has approximately fifty to sixty percent of the use of his 
muscle and that his adherent forearm scar limits the grip of 
his hand.  The veteran also testified that he has significant 
loss of grip, fatigability with repetitive motion, constant 
pain, sensitivity to touch, tingling and numbing, and muscle 
spasms two to three times per day.

As shown by the above medical evidence, the veteran's injury 
to his right forearm in service potentially involved many 
areas of the forearm, hand, and fingers, including the 
joints, nerves, skin (scars), and muscle.  The Board will 
therefore determine whether he can receive a higher rating 
for joints and nerve impairment and/or additional separate 
ratings or ratings higher than 20 percent for any residual 
impairment of the skin or muscles.  

(a) Muscles

The veteran's current muscle disability is rated under 
Diagnostic Code 5308 as an impairment of the dominant Muscle 
Group VIII.  Ratings for the dominant side have been applied 
because medical records indicate that the veteran is right-
handed.  Muscle Group VIII is muscles arising mainly from 
external condyle of humerus.  The function of this muscle 
group is as follows: extension of the wrist, fingers, and 
thumb; and abduction of the thumb.  The muscles include the 
extensors of carpus, fingers, and thumb, and the supinator.  
Under Diagnostic Code 5308, a moderately severe injury of the 
dominant side warrants a 20 percent rating, and a severe 
injury warrants a maximum 30 percent rating.  

38 C.F.R. § 4.56, governs the evaluation of muscle 
disabilities.  Specifically, (a) An open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Code 5308, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

The Board has carefully reviewed the evidence of record and 
concludes that the veteran's shell fragment wound to muscle 
group VIII most closely approximates the criteria for a 
severe muscle disability.  In this regard, the veteran's in-
service injury involved an open comminuted fracture of the 
right ulna with extensive debridement and delayed closure 
with skin grafting.  Moreover, VA examinations focusing on 
the veteran's scars during this appeal period describe an 
irregularly-shaped, partially depressed, adherent scar at the 
site of the in-service right forearm skin graft.  As noted in 
the March 2005 VA skin examination report, the scar on the 
veteran's forearm measures 7.5 cm by 1-4 cm with a depression 
approximately 0.5 cm deep measuring 2 cm by 2.5 cm.  The 
texture was noted as slightly irregular and there was 
evidence of adhesion to underlying tissue.  The October 2006 
VA examiner also noted adhesion as well as loss of deep 
fascia or muscle substance.  Finally, the medical evidence of 
record demonstrates continued complaints of the cardinal 
signs and symptoms since service, including weakness, loss of 
grip and grasp strength, fatigue-pain, and impairment of 
coordination.

In light of the above, the Board finds that the veteran is 
entitled to a 30 percent rating for his service-connected 
shell fragment wound to muscle group VIII with comminuted 
fracture of the right ulna, retained foreign bodies, 
weakness, and limitation of motion at the wrist.

(b) Joints

As discussed below, the veteran demonstrates limitation of 
motion of his wrist and fingers.  However, such 
symptomatology has already been considered in assigning him a 
severe rating for his muscle disability.  Thus, the Board 
cannot assign a separate rating for limitation of motion.  
See 38 C.F.R. § 4.14 (2006) (rule against pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability).  See also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (the critical element in the assignment of 
separate ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition).  The Board will, however, consider whether 
any limitation of motion due to the veteran's shell fragment 
wound would permit a rating in excess of 30 percent (the 
rating assigned to his current muscle disability).  The Board 
will assign the higher of the two ratings.

The veteran was evaluated for any joint deformities or 
limitations due to his right forearm shell fragment wound in 
March 2005 and October 2006.  At both examinations he 
complained of stiffness in his forearm down to his little 
finger.  He also indicated that he experienced flareups with 
gripping and prolonged writing, which resulted in loss of 
motion in his little and ring fingers.  Range of motion 
testing for the veteran's right wrist revealed dorsiflexion 
limited to no more than 40 degrees by pain and repetition, 
palmar flexion limited to no more than 50 degree by pain and 
repetition, ulnar deviation limited to no more than 25 
degrees, and radial deviation limited to no more than 10 
degrees.  Movement was not additionally limited by any 
weakness, fatigability, or endurance at either examination.  

With respect to the veteran's fingers, the March 2005 
examiner noted full range of motion of the bilateral fingers 
and thumbs, with no change in the range of motion with 
repetitive use.  However, the veteran did complain of pain in 
the lateral aspect of the hand and fifth finger on repetitive 
dorsiflexion and palmar flexion of the right wrist.  There 
was no pain, lack of endurance, weakness, or fatigability 
with repetition.  

Diagnostic Codes 5214 and 5215 apply to limitation of motion 
of the wrist.  Under Diagnostic Code 5215, a maximum 
allowable evaluation of 10 percent is warranted when the 
evidence demonstrates dorsiflexion less than 15 degrees or 
palmar flexion limited in line with forearm.  Diagnostic Code 
5214 is applicable when there is evidence of ankylosis of the 
wrist.  Unfortunately, the medical evidence does not 
demonstrate any of this symptomatology.  Thus, the veteran 
does not meet the criteria for a compensable evaluation for 
his limitation of motion in the right wrist.  

Similarly, there is no evidence of any ankylosis in the 
veteran's fingers, and the only loss of motion reported was 
in the ring and little fingers.  Thus, the veteran does not 
meet the criteria for a compensable rating under any of the 
diagnostic codes applicable to the fingers.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230 (2006).

The Board observes that the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5308 note that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bone, joints, 
tendons, etc, and that muscle injuries in the hand should be 
rated on limitation of motion, minimum 10 percent.  Thus, at 
most, the veteran is entitled to a rating of 10 percent for 
any limitation of motion due to his shell fragment wound.  As 
this is less than the 30 percent already assigned to the 
muscle disability, the veteran will not be rated on 
limitation of motion.

(c) Nerves

Generally speaking, the veteran cannot receive a separate 
rating for any peripheral nerve paralysis of the same body 
part.  See 38 C.F.R. § 4.55 (2006).  However, an exception to 
this rule is provided if the injuries affect entirely 
different functions.  Id.  In the present case, the medical 
evidence does not demonstrate a current ulnar nerve 
disability.  In this regard, a March 2006 EMG study conducted 
in conjunction with a VA peripheral nerve examination 
revealed normal median and ulnar sensory and motor studies.  
Additionally, although the veteran complains of significant 
loss of grip strength, examination throughout this appeal has 
demonstrated only a slight loss, with grip strength in the 
right wrist and fingers measuring no less than 4/5 as 
compared to the left upper extremity.  Moreover, deep tendon 
reflexes were present at the March 2006 VA nerves 
examination, and there was no evidence of any muscle atrophy, 
abnormal muscle tone or bulk, or tremors in the veteran's 
hand and fingers.

However, a March 2005 VA peripheral nerve examination report 
indicates that the veteran has decreased sensation to light 
touch over the ulnar aspect of his right forearm, hand, and 
fourth and fifth fingers as a result of his shell fragment 
wound.  He also demonstrated an absence of sharp sensation on 
the ulnar aspect of his right hand.  Similarly, the March 
2006 VA peripheral nerve examination report notes absent 
sensation on the forearm and dorsal hand and fingers.

The Board observes that a 10 percent rating is applicable for 
mild, incomplete paralysis of the major ulnar nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).  According 
to the Rating Schedule, when the involvement of the nerve 
injury is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  Id.  Such is the present 
case.  Additionally, the Board finds that the veteran's 
sensory deficits, which are shown to be the result of his in-
service temporary ulnar nerve injury, are not contemplated by 
the rating criteria for muscle, joint, or skin disabilities.  
Thus, the Board concludes that the veteran is entitled to a 
separate 10 percent rating for residuals of temporary ulnar 
nerve paralysis manifested by complete sensory deficit of the 
forearm and dorsal hand and fingers.  A higher evaluation is 
not warranted as there is no evidence of any current nerve 
damage; as discussed above, the symptoms are wholly sensory.

(d) Skin (Scars)

A March 2005 VA skin examination report shows an 11.5 cm 
linear surgical scar on the ulnar aspect of the veteran's 
right forearm that is painful to palpation.  Also shown is an 
irregular scar on the right mid-forearm from the veteran's 
skin graft measuring 7.5 cm by 1-4 cm.  The latter scar is 
irregular in texture with an area of depression measuring 2 
cm by 2.5 cm by 0.5 cm; this area is adherent to the tissue 
below and painful to palpation.  
	
Scar that are painful on examination are entitled to a 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  Based on the March 2005 record, separate 10 percent 
ratings are warranted for the painful surgical scar located 
on the ulnar aspect of the veteran's right forearm and the 
irregular scar on the right mid-forearm.

A higher rating is not warranted for the surgical scar 
because there is no evidence that it is associated with 
underlying soft tissue damage or causes limited motion.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2006).  
Additionally, although the irregular scar on the veteran's 
forearm is associated with underlying soft tissue damage, it 
does not exceed an area measuring 12 square inches (77 sq. 
cm).  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  In this 
regard, the March 2005 record shows such scar measures no 
more than 30 sq. cm (7.5 cm multiplied by 4 cm).  

The Board also considered whether the veteran was entitled to 
a single 20 percent rating under Diagnostic Code 7801.  In 
this regard, the veteran has two scars, both on the volar 
aspect of his right forearm, resulting from the same in-
service injury.  See October 1968 MEB report (indicating that 
both scars are located on the volar aspect of the forearm).  
At least one of the scars is associated with underlying soft 
tissue damage and both are painful to palpation.  Seeing as 
the language of Diagnostic Code 7801 refers to "area or 
areas," the Board finds that, given the above circumstances, 
it may consider these scars as the same scar disability.  See 
also Note (1) (scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part).  Unfortunately, the 
combined surface area of these two scars measures no more 
than 41.5 sq. cm, and thus, is entitled to a single rating of 
10 percent under Diagnostic Code 7801 if considered as one 
disability.

(e) Summary

In sum, the level of impairment associated with the veteran's 
residuals of a shell fragment wound more closely approximates 
the criteria for a severe muscle disability under 38 C.F.R. 
§ 4.73, Diagnostic Code 5308, for injury to muscle group VIII 
with comminuted fracture of the right ulna, retained foreign 
bodies, weakness, and limitation of motion at the wrist; a 
separate 10 rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8516, for residuals of temporary ulnar nerve paralysis 
manifested by complete sensory deficit of the forearm and 
dorsal hand and fingers; and separate 10 percent ratings 
under 38 C.F.R. § 4.118, Diagnostic Code 7803, for tender, 
painful scars on the right forearm.

The Board observes that it reviewed the additional VA and 
non-VA medical evidence of record in rating the veteran's 
disability.  However, such evidence was not discussed above 
because it was either duplicative of the evidence contained 
in the VA examination reports or it did not pertain to the 
current disability on appeal.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected residuals of a shell fragment wound is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, the veteran reported that he 
has pain at work because he has to perform repetitive 
movement but that he was able to perform all functions of his 
job.  See March 2005 VA joints examination report.  He has 
not reported any time lost from work as a result of his right 
forearm disability.  Under such circumstances, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a 30 percent rating for a shell fragment wound 
to muscle group VIII with comminuted fracture of the right 
ulna, retained foreign bodies, weakness, and limitation of 
motion at the wrist is granted, subject to the regulations 
governing the payment of VA monetary benefits.

Entitlement to a separate 10 percent rating for a tender, 
painful surgical scar of the right forearm is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.

Entitlement to a separate 10 percent rating for a tender, 
painful skin graft scar of the right forearm is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.

Entitlement to a separate 10 percent rating for residuals of 
temporary ulnar nerve paralysis manifested by complete 
sensory deficit of the forearm and dorsal hand and fingers, 
subject to the regulations governing the payment of VA 
monetary benefits.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to the veteran's appeal for a higher initial 
evaluation for degenerative joint disease of the right knee.  

The veteran's accredited representative submitted a letter in 
March 2007 which states that the veteran was fitted for a 
right knee brace through VA orthopedics on March 14, 2007.  
The representative asks that these records be obtained.  The 
Board observes that despite the veteran's lay statements that 
his right knee "gives way" and "locks," the medical 
evidence currently of record does not demonstrate right knee 
instability.  As the March 2007 VA orthopedic record may 
provide such evidence, the Board finds that it is pertinent 
to the veteran's claim on appeal.  Thus, because the Board 
has identified outstanding VA records pertinent to the 
veteran's current claim on appeal VA must undertake efforts 
to acquire such documents as these records may be material to 
his claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).  See also Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Louisville VAMC for the period from 
March 2007 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


